Case 1:20-cv-07293-GHW Document 75-3 Filed 03/22/21 Page 1 of 3




               EXHIBIT C
                 Case 1:20-cv-07293-GHW Document 75-3 Filed 03/22/21 Page 2 of 3


Jason Mizrahi

From:                 Joshua Levin-Epstein
Sent:                 Monday, March 22, 2021 2:42 PM
To:                   Jason Mizrahi
Subject:              FW: Pullman v. Isleys, et al.; Discovery Responses




__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
60 East 42nd Street, Suite 4700
New York, NY 10165
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Friday, January 22, 2021 12:09 PM
To: rwills@rwillslawfirm.com
Cc: praspino@rwillslawfirm.com
Subject: RE: Pullman v. Isleys, et al.; Discovery Responses

Rhonda,

Please advise as to the status of the Isley Defendants discovery responses, which were due
yesterday.

Thank you in advance.

Regards,

Josh
__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
                                                               1
                 Case 1:20-cv-07293-GHW Document 75-3 Filed 03/22/21 Page 3 of 3
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.




                                                               2
